If it appeared upon the face of the proceedings setting aside this property as a homestead that it was the separate property of the husband, then the order here made setting aside the property in fee as a homestead would be void — at least, void as to any interest beyond a life estate. For the statute is the measure of the court's power in such a case, and the statute says the property may be set aside *Page 278 
for a "limited period," and this court has declared that such limited period may not exceed a term for life. Hence, an order would be void upon its face to the extent, at least, of anything beyond a life estate, which purported to set aside separate property as a homestead in fee. But here we find nothing in the record of the proceedings for setting apart the homestead showing this property to be separate property, and in support of the validity of the order made we are bound to assume to the contrary. In the case of a probate homestead upon separate property set aside for a limited period — for example, five years — I see no legal objection to the court making an order that the general assets of the estate be applied to the satisfaction of a mortgage resting upon it, exactly the same as if it had not been set aside as a homestead. The fact that it is a homestead for a limited period is merely incidental to the main question, and the interests of the estate in such property may be protected by the satisfaction of a mortgage resting upon it.
For the foregoing reasons I concur in the judgment.